           Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 1 of 8



Michael Doggett
DOGGETT LAW OFFICES, PLLC
2120 S. Reserve St., #130
Missoula, MT 59801
Telephone: (406) 442-1160
Facsimile: (406) 258-0398
E-mail: mike@doggettlawoffice.net
Attorney for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 TERESA JOHNSTON and JOHN
 DOES 1-5                               Cause No.

                     Plaintiffs,
                                        COMPLAINT AND DEMAND
       vs.                              FOR JURY TRIAL

 HAGADONE MONTANA
 PUBLISHING, LLC and
 JOHN DOES I-XXX,

                     Defendants.



      Plaintiff TERESA JOHNSTON, by and through counsel of record

DOGGETT LAW OFFICES, P.L.L.C., alleges as follows:

                        I.     JURISDICTION AND VENUE

      1.      This is an employment action arising from Defendant’s wrongful

discharge and constructive discharge of the Plaintiff. This action is brought pursuant

to Montana law, specifically the Wrongful Discharge from Employment Act.


                                          1
           Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 2 of 8



      2.        Jurisdiction and venue are proper before this Court because the acts

and omissions alleged herein occurred within the jurisdiction of this Court in

Lincoln County, Montana and there is complete diversity of jurisdiction. This

Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because the parties

are citizens of different states and the matter in controversy exceeds $75,000

exclusive of interest and costs. Defendant is a sole-member limited liability

company organized under the laws of the State of Nevada. Its sole member is

Hagadone Investment Co., incorporated under the laws of Nevada with its

principal place of business in Nevada.

                                   II.    PARTIES

      3.        Plaintiffs incorporate all paragraphs of this Complaint as if alleged in

this Section.

      4.        Plaintiff Teresa Johnston is a resident of Lincoln County, Montana.

      5.        Defendant Hagadone Montana Publishing, LLC is a resident of

Nevada. Defendant Hagadone Montana Publishing, LLC operates several

newspapers in Montana, including the Western News in Libby, Montana where the

Plaintiff was employed.

      6.        John Does 1-5 are unidentified and unknown plaintiffs who may be

substituted into this cause of action as their identities are discovered.




                                             2
             Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 3 of 8



        7.      John Does I-XXX are unidentified and unknown defendants who may

be substituted into this cause of action as their identities are discovered.

                 III.   ALLEGATIONS COMMON TO ALL COUNTS

        8.      Plaintiff incorporates all paragraphs of this Complaint as if alleged in

this Section.

        9.      Plaintiff began working for the Defendant in 1989. At the time of her

termination, Plaintiff made approximately $42,000 per year in salary. Plaintiff also

received other benefits including four weeks of paid vacation, medical insurance,

life insurance, a retirement plan, paid sick leave, and a medical flex spending

account. The total benefit package for Plaintiff was approximately $60,000 per

year.

        10.     Plaintiff worked at the Western News, one of the many Montana

newspapers owned by Defendant. The Defendant owns several newspapers in

Western Montana.

        11.     Throughout her tenure while employed with the Defendant, Plaintiff

was an exemplary employee who made the newspaper many thousands of dollars

and built good relationships with advertisers throughout the Western News’

general circulation in and around Libby, Montana and Lincoln County.

        12.     While employed by the Defendant, Plaintiff developed PTSD and

anxiety as a direct result of her treatment by her employer during her employment.



                                             3
         Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 4 of 8



In particular, the Plaintiff was frequently berated, belittled, and forced by her

employer to tolerate and engage in immoral and illegal activity.

      13.    Plaintiff was forced by her employer to clear credit balances from

customer accounts even though those customers did not order any advertising or

products.

      14.    Plaintiff was forced by her employer to run ads that were not

approved or purchased by her customers to generate revenue for her employer.

      15.    Plaintiff witnessed her supervisor stealing money from the till and

reported the behavior. The individual the Plaintiff reported the behavior and told

the Plaintiff the matter was dealt with. However, as a direct result of the Plaintiff’s

whistleblowing, the Plaintiff’s supervisor engaged in a protracted campaign of

psychological torment and inappropriate behavior directed towards the Plaintiff.

      16.    The Plaintiff was eventually placed on medical leave on or about

March 5, 2019.

      17.    On or about May 31, 2019, the Plaintiff’s mental health provider

informed the Defendant that the Plaintiff was unable to return to work with the

Defendant.

      18.    On or about July 1, 2019, the Defendant sent a letter to the Plaintiff’s

medical provider confirming the Defendant’s understanding that the Plaintiff had

not been released to work, and further confirming that the Plaintiff’s medical



                                           4
           Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 5 of 8



provider could not give a precise date or expected duration when the Plaintiff

would be released to return to work.

       19.    On or about July 16, 2019, despite knowing that the Plaintiff’s

medical provider could not give a precise date when the Plaintiff would be released

to work, Defendant demanded a note from the Plaintiff’s mental health provider

confirming that she would be able to return to work.

       20.    Plaintiff could not obtain a note from her medical provider because

her medical condition and the work environment still rendered her unable to return

to work.

       21.    Despite being on medical leave and unable to return to work due to

her medical condition, Defendant terminated Plaintiff on July 30, 2019 while

Plaintiff was still on medical leave.

       22.    Plaintiff completed Defendant’s probationary period of employment

at the time of her termination.

       IV.    COUNT I: WRONGFUL DISCHARGE FROM EMPLOYMENT

— ABSENCE OF GOOD CAUSE

       23.    Plaintiff restates and reincorporates each paragraph of this Complaint

as if set forth specifically in this Count.




                                              5
           Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 6 of 8



      24.     In Montana, a discharge is wrongful if the discharge was not for good

cause and the employee had completed the employer's probationary period of

employment under MCA 39-2-904(1)(b).

      25.     Plaintiff had completed the Defendant’s probationary period of

employment.

      26.     Defendant terminated Plaintiff without good cause related to her

employment.

      27.     Defendant’s termination of Plaintiff was wrongful under Montana

law, including but not limited to Montana’s Wrongful Discharge from

Employment Act.

      28.     Plaintiff suffered damages as a result of the Defendant’s wrongful

discharge of Plaintiff.

      V.      COUNT II: WRONGFUL DISCHARGE FROM

EMPLOYMENT—EMPLOYEE’S REFUSAL TO VIOLATE PUBLIC

POLICY

      29.     Plaintiffs re-allege all paragraphs in this Complaint as if contained

fully in this Count.

      30.     In Montana, a discharge is wrongful if the discharge if it was in

retaliation for the employee's refusal to violate public policy or for reporting a

violation of public policy. MCA 39-2-904(1)(a).



                                           6
           Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 7 of 8



      31.      Defendant discharged Plaintiff in retaliation for Plaintiff’s refusal to

violate public policy and for reporting violation(s) of public policy.

      32.      Defendant’s termination of Plaintiff was wrongful under Montana

law, including but not limited to Montana’s Wrongful Discharge from

Employment Act.

      33.      Plaintiff suffered damages as a result of the Defendant’s wrongful

discharge of Plaintiff.

      VI.      COUNT III: CONSTRUCTIVE DISCHARGE

      34.      Plaintiffs re-allege all paragraphs in this Complaint as if contained

fully in this Count.

      35.      Plaintiff voluntary terminated her employment because of an

intolerable working environment created by acts and omissions of the Defendant.

      36.      An objective, reasonable person would find Plaintiff’s working

conditions so intolerable that voluntary termination was her only reasonable

alternative.

      37.      The Defendant’s constructive discharge caused Plaintiff damages,

including lost wages up to the statutory maximum amount allowed by law.

      WHEREFORE, Plaintiffs request the following relief:

      A.       For four years of lost wages and benefits for the Defendant’s wrongful

discharge of the Plaintiff;


                                             7
             Case 9:20-cv-00113-DLC Document 1 Filed 07/29/20 Page 8 of 8



        B.      Punitive damages caused by the Defendant’s actual malice;

        C.      For compensatory damages;

        D.      For costs and attorney fees in prosecuting this action; and

        E.      Such other and further relief as the Court deems just and equitable.

                          DEMAND FOR TRIAL BY JURY

        Plaintiffs demand a trial by jury on all issues appropriate to be tried before a

jury.


        DATED this 29th day of July 2020.



                                                 S/ MICHAEL C. DOGGETT

                                                 Michael Doggett
                                                 DOGGETT LAW OFFICES, PLLC
                                                 2120 S. Reserve St., #130
                                                 Missoula, MT 59801
                                                 Telephone: (406) 442-1160
                                                 Facsimile: (406) 258-0398
                                                 E-mail: mike@doggettlawoffice.net

                                                 Attorney for Plaintiff




                                             8
